Citation Nr: 1542242	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service for a burn scar of the right hand.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to an initial rating in excess 50 percent prior to November 22, 2014, and in excess of 70 percent thereafter, for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1963.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.     

The Veteran presented testimony before the Board in July 2015.  The transcript has been associated with the virtual record.  The Veteran waived initial RO consideration of records (service treatment records) submitted at the Board hearing; consequently, they were considered in preparation of this decision.

The claims pertaining to burn scar of the right hand and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1959 to December 1963.   

2.  At the July 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim for increased evaluation for the service-connected PTSD was requested.

3.  Bilateral hearing loss is due to the Veteran's period of active military service.

4.  Tinnitus is due to the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an initial rating in excess 50 percent prior to November 22, 2014, and in excess of 70 percent thereafter, for the service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the time of the hearing, the Veteran has withdrawn the claim of entitlement to an initial rating in excess 50 percent prior to November 22, 2014, and in excess of 70 percent thereafter, for the service-connected PTSD.  

Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Bilateral Hearing Loss and Tinnitus

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, he contends the conditions are the result of hazardous noise exposure during service.  Notably, he asserts the noise exposure was from jet engines aboard the aircraft carrier where he was stationed and gunfire from gun mounds on the flight deck.  He further asserts that he was exposed to loud noise from rifles and weapons he trained with and from being forced to march with buckets over his head while singing loudly and occasionally having the Staff Sergeant bang the buckets with a baton

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claims shall be granted. 38 C.F.R. § 3.102. 

The Veteran's service personnel records show the Veteran was a guard on the USS Ticonderoga from November 1960 to July 1962.  He was an ammunition carrier with the H&S Co, 3d Bn, 7th Marines, 1st Marine Division, from August 1962 to October 1962.  He was assigned to temporary duty at the pistol range in October 1962.  Sea and Air Travel Embarkation Slip shows the Veteran embarked on board the USS Bayfield in October 1962 for Operations in the Caribbean Sea during the Cuban Crisis.  He arrived and disembarked at Camp Pendleton, California, in December 1962.  

A statement from Corporal TDD, indicated the Veteran came aboard the aircraft carrier USS Ticonderoga in November 1960.  He was assigned to stay with the Veteran until he became familiar with the ship.  He stated they watched flight operations and witnessed a pilot/jet crash.  He further indicated that they were on the five inch gun mounds and also qualified with M2 rifles and .45 caliber pistols.  A statement from JH reveals he was in the same platoon with the Veteran and remembers having to put buckets on their heads and sing the Marine Corps Hymn.  He further stated that that the Staff Sergeant would hit the buckets with a baton of some kind to get their attention.  JH indicated it was loud as the buckets were metal. 
 
At this juncture, the Board would note that service-connection was granted for PTSD based in part on the Veteran having witnessed a pilot crash and burn during an attempted landing, witnessing an unsuccessful rescue attempt of a pilot at sea, witnessing five planes and pilots disappear, and witnessing other aircraft crash into the sea.  Acoustic trauma during the Veteran's military service is conceded. 

Post-service, the Veteran has been diagnosed with bilateral hearing loss for VA compensation purposes and tinnitus.  The Board finds the November 2008 VA examiner's opinion equivocal at best.  Notably, the examiner opined the most likely etiology of the Veteran's current hearing loss and tinnitus would be presbycusis, with only a remote possibility, at best, that hearing loss might have been incurred while on active duty.  The examiner acknowledged that the Veteran described significant military noise exposure and only limited nonmilitary noise exposure but then opined it was less likely than not that the Veteran's current hearing loss and/or tinnitus "might be related to military service, specifically less likely than not related to military noise exposure."  The examiner reasoned that the Veteran had normal hearing recorded at enlistment and separation from service, but acknowledged that audiometric thresholds were not recorded while on active duty.  The examiner further indicated that the treatment records were negative for complaints of hearing loss or tinnitus.  However, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

In contrast, the Veteran's private certified audiologist indicated the Veteran had severe high frequency sensorineural hearing loss in both ears and described chronic and constant tinnitus.  The audiologist stated that tinnitus as described by the Veteran (ringing or cricket sounds) was commonly associated with hearing loss.  She noted the Veteran reported tinnitus since service and opined it was at least as likely as not due to his hearing loss. The audiologist noted the Veteran was exposed to excessive noise levels on an aircraft carrier, rifle and cannon fire, and pistols and rocket launchers during training exercises and gun practice.  

The provider further indicated that she reviewed the military service treatment records and found that upon separation only whispered and spoken voice tests were conducted.  She indicated that these tests were used before calibrated audiometry was widely available and not frequency specific.  The audiologist stated this test was inherently insensitive to high frequency hearing loss; the area of hearing most affected by excessive noise exposure or acoustic trauma and these types of tests were not considered valid.  She noted the Veteran worked as a paint contractor following service and did not have any noisy hobbies.  She concluded that after interview of the Veteran and review of his military service records, it was at least as likely as not that his hearing loss and tinnitus was caused by or contributed to by his noise exposure while in the military. 

Hearing loss and tinnitus are the type of medical problems that are within the Veteran's ability to observe on his own, both during and after service.  Thus, while the Veteran's statements of in-service noise exposure are competent, so, too, are his statements that he has had hearing loss and tinnitus following that noise exposure.  Further, he is also credible in his report of hearing loss and tinnitus since his discharge from service.  The Board has no reason to doubt the credibility of the Veteran's statements 

As noise exposure is conceded based on the circumstances of the Veteran's service (stationed aboard an aircraft carrier) confirmed by service personnel records and statements submitted on his behalf and the Veteran has current hearing loss and tinnitus, the Board finds that the evidence is at least in equipoise in showing that the Veteran's hearing loss and tinnitus is related to events of his active service. 

Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted. 38 C.F.R. § 3.102.
ORDER

The claim of entitlement to an initial rating in excess 50 percent prior to November 22, 2014, and in excess of 70 percent thereafter, for the service-connected PTSD is dismissed.  

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

A preliminary review of the record reveals the claims for right knee disability and burn scar of the right hand are not ready for appellate disposition.

It appears the appellate record is incomplete.  The Veteran contends that he sustained third degree burns of his right hand in December 1961 when a pot of coffee spilled on the back of his hand.  The Veteran indicated that he was treated in the sick bay for a period of two and half to three weeks for burn treatment.  See VA Form 9 received in March 2014 and March 2015.  The Board notes that service treatment records currently associated with the record contain only treatment for a first degree burn of the left hand in December 1960.  The Veteran contends that this entry was in error.  

A United States Navy ship's deck log is the daily chronology of specific events occurring aboard for administrative and legal purposes; it identifies a ship's location and daily movements, and will also list any personnel accidents/injuries, arrests, deaths, honors, movements and any new personnel reporting aboard.  In the instant case, the Veteran's reported burn injury and treatment in sick bay may be documented in the USS Ticonderoga deck log.  At a minimum, VA's duty to assist requires that the deck logs, as well as ship duty logs and sick back logs, be reviewed prior to consideration of the Veteran's claim on appeal.  Thus, further development should be undertaken to obtain these records from the USS Ticonderoga for the months of December 1960 and January 1961 (to cover the claimed three week treatment time period and to determine whether there was any inaccuracies in the recording in December 1960) and December 1961 and January 1962 (the specific date and timeframe alleged by the Veteran).  

The January 2009 VA joints examiner's opinion is inadequate.  The examiner indicated that he could not render an opinion on the etiology of the Veteran's right knee disability without resorting to speculation as the service treatment records were inadequate in explaining the mechanism of injury to the knee and physical findings or diagnosis in 1961.  The Veteran asserts that he hyperextended his knee while playing football.  Specifically, he asserts that he was playing flag football when another Marine was pushed into his right knee.  He indicates that he was escorted to sick back, diagnosed with a hyperextended right knee, and had five whirlpool treatments and his knee wrapped.  See VA Form 9 received in March 2015.  The service treatment records dated in January 1961 confirm an injury to the right knee and the described treatment.  The examiner failed to take into account the Veterans assertions and that fact that he is competent to report certain events having occurred during service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  Thus, a new examination is warranted.  38 U.S.C.A. § 5103A.

The Veteran has not been afforded an examination specifically for his allegations of a burn scar of the right hand.  The examinations of record were afforded to the Veteran in connection with other claims, not currently before the Board.  The Board notes the RO indicated in the February 2015 supplemental statement of the case (SSOC) that the April 2011 VA examiner was unable to measure the claimed scar because it was too faded; however, those statements were made in reference to the pin scars of the right thumb.  The RO also indicated that the November 2014 scars examination found no objective evidence to support a diagnosis of the claimed condition; however, that was in reference to a scar over the left eyebrow, not the right hand.  

The Veteran contends he burned his right hand in service.  He further asserts that he was told by VA examiners that he had a 7.2 centimeter scar on the back of his right hand that was not recorded.  He has indicated that he suffers from pain and sensitivity as a result of the burn scar, as well as dry skin for which he was prescribed cream.  VA outpatient treatment records dated in January 2011 contain complaints of dryness and pain to the right hand.  The Veteran informed the provider that this started on active duty when coffee was spilled on his hand.  The provider noted "he still has scar to right hand and some pain."  The Veteran was diagnosed as status post burn/dry skin and given Eucerin cream twice daily.   The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Updated VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Naval History and Heritage Command (Ships Deck Logs Section, Naval History and Heritage Command, Building 57, 805 Kidder Breese Street #1 SE, Washington Naval Yard, Washington, DC 20374-5060) and request the USS Ticonderoga deck logs, including  duty logs and sick bay logs, or a search of the logs for information of an accident involving the burn injury in December 1960, January 1961, December 1961, and January 1962.  Any negative response from the Naval History and Heritage Command must be associated with the claims folder. 

2.  Obtain for the record copies of updated VA clinical records of the Veteran.  All requests for records and their responses must be documented in the virtual record.

3.  After completion of the foregoing (directives #1-#2), schedule the Veteran for the appropriate VA examinations to determine the etiology of the claimed right knee disability and burn scar of the right hand.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  All current disorders of the right knee and burn scars of the right hand should be clearly reported.  

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. 

Right Knee

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right knee disability is related to the January 1961 injury?

The examiner must address the Veteran's assertions that he hyperextended his knee while playing  flag football when another Marine was pushed into his right knee.  

In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

Burn Scar

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed burn scar of the right hand is related to an in-service injury?

The examiner must address the Veteran's assertions that burned his right hand when coffee was spilt over it.  The examiner must acknowledge the Veteran's contentions that he has a 7.2 centimeter scar on the back of his right hand that was not recorded.  The examiner must make specific reference to VA outpatient treatment records dated in January 2011 containing complaints of dryness and pain to the right hand and a notation that "he still has scar to right hand and some pain."  

In answering these questions, the examiners are informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims and furnish to the Veteran and his representative an appropriate SSOC, and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


